Exhibit 10.13

 

EXECUTION COPY

 

NORDEA BANK FINLAND PLC

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

1211 Avenue of the Americas
New York, NY 10036
USA

 

Kungsträdgårdsgatan 8
SE-106 40 Stockholm
Sweden

 

June 8, 2016

 

Baltic Trading Limited

c/o Genco Shipping & Trading Limited

299 Park Avenue, 20th Floor

New York, NY 10171

Attention: John C. Wobensmith

 

 

Re:         Extension of Cure Period

 

To whom it may concern:

 

 

We refer to that certain (i) Senior Secured Credit Agreement, dated as of
December 31, 2014, entered into by and among (1) BALTIC TRADING LIMITED, a
company incorporated under the laws of the Republic of the Marshall Islands (the
“Borrower”), (2) GENCO SHIPPING & TRADING LIMITED, a company incorporated under
the laws of the Republic of the Marshall Islands (“Genco”), (3) the Lenders
party hereto from time to time (the “Lenders”) and (4) NORDEA BANK FINLAND PLC,
NEW YORK BRANCH (“Nordea”), as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Security Agent under the Security Documents (in
such capacity, the “Security Agent”) (as amended, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”) and (ii) letter
agreement, dated April 12, 2016, executed by us and accepted and agreed to by
the Borrower and the guarantors of the Borrower’s obligations under the Credit
Agreement (the “Letter Agreement”). All terms not defined herein shall have the
meaning given thereto in the Credit Agreement.

 

The Compliance Certificate delivered by the Borrower on March 15, 2016 in
respect of the financial period ended on December 31, 2015 showed a shortfall in
respect of the collateral maintenance ratio requirement under Section 8.07(d) of
the Credit Agreement, which shortfall, if uncured, shall result in an Event of
Default as of May 31, 2016 pursuant to Section 9.03 of the Credit Agreement and
the terms of the Letter Agreement (the “December 2015 Collateral Maintenance
Shortfall”).

 

Subject to the terms and conditions set forth in this letter agreement, the
Lenders hereby agree that solely with respect to the December 2015 Collateral
Maintenance Shortfall, the Lenders extend the cure period provided in
Section 8.07(d) of the Credit Agreement to June 9, 2016; provided, that until
such date, neither Genco nor any Subsidiary of Genco shall be permitted to make
a payment, repayment or prepayment of any principal of a loan to any of its
lenders or other creditors (other than (i) any indebtedness owed to the lenders
as and when they fall due under the credit facility involving the vessel Baltic
Hornet or the credit facility involving the vessel Baltic Wasp, (ii) any
indebtedness in connection with the waived scheduled payment originally due in
April under the Genco Existing ABN Amro Credit Agreement, (iii) any
inter-company indebtedness by and among Genco and its Subsidiaries in the
ordinary course of business and (iv) the scheduled amortization payment to be
made on June 6, 2016 in the approximate amount of US$375,000 under that certain
US$22,000,000 secured loan agreement, dated as of August 30, 2013, by and among
Baltic Hare Limited and Baltic Fox Limited, as borrowers, DVB Bank SE, as
lender) or create any security or give any guarantee or other commitment or
credit support (or procures or allows any of its Affiliates to do so) in favor
of any lender or other creditor of any of

 







--------------------------------------------------------------------------------

 



 

Genco and its Subsidiaries (other than cross collateralization of facilities to
the same lender for security maintenance purposes); provided,  further, that any
breach of the requirement set forth in the foregoing proviso shall terminate the
extension of the cure period granted in this paragraph.

 

This letter agreement shall be effective only to the extent specifically set
forth herein and shall not (a) be construed as a waiver of any payments required
to be made pursuant to the Credit Agreement (including, but not limited to,
payments of any principal, interest and fees) or a waiver of any breach or
default other than as specifically waived or modified herein, (b) affect the
right of the Lenders to demand compliance by the Obligors with all terms and
conditions of the Credit Agreement, except as specifically modified or waived by
this letter agreement, (c) be deemed a waiver of any transaction or future
action on the part of the Obligors requiring the Lenders’ or the Required
Lenders’ consent or approval under the Credit Agreement (except as contemplated
by this letter agreement), or (d) except as waived or modified hereby, be deemed
or construed to be a waiver or release of, or a limitation upon, the
Administrative Agent’s, the Security Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved. 

 

This letter agreement shall only be deemed effective when the Administrative
Agent shall have received (i) a copy of this letter agreement duly executed by
each of the Obligors, the Lenders and the Administrative Agent and
(ii) confirmation from Genco (which may be given by email) that parallel waivers
under the Genco Existing DB Credit Agreement and the Genco Existing Credit
Agricole Credit Agreement (the “Parallel Waivers”) have been duly executed and
made effective.  The effectiveness of the extension of the cure period granted
herein shall be conditional upon the continuing effectiveness of the Parallel
Waivers.  Other than the Parallel Waivers, there are no defaults or events of
default that are required to be waived under any credit facility to which Genco
or any of its subsidiaries are party prior to June 10, 2016.

 

Each of the Obligors hereby represents and warrants that after giving effect to
this Agreement, (i) the representations and warranties of the Obligors set forth
in the Credit Agreement and in each other Credit Document are true and correct
in all material respects on and as of the date hereof to the same extent as
though made on and as of such date except to the extent such representations and
warranties specifically relate to an earlier date and (ii) no event has occurred
and is continuing which constitutes a Default or Event of Default (other than
the December 2015 Collateral Maintenance Shortfall and other than as waived by
the Parallel Waivers) under any credit agreement to which such Obligor is party
(as such capitalized terms are defined in each respective credit agreement).

 

Each of the Obligors (a) affirms all of its obligations under the Credit
Documents as modified hereby and (b) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Credit Documents except
as expressly set forth herein.

 

This letter agreement (a) shall be governed by and shall be construed and
enforced in accordance with, the laws of the State of New York and (b) may be
executed in any number of counterparts, and telecopied signatures (or signatures
delivered via electronic mail or “pdf”) each of which shall be enforceable as an
original.

 

This letter agreement is a Credit Document.

 

[Signature Pages Follow]

 

 

 



2

--------------------------------------------------------------------------------

 



Very truly yours,

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

as Administrative Agent and Lender

 

 

By:

/s/ Erik Havnvik

 

Name:

Erik Havnvik

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Martin Lunder

 

Name:

Martin Lunder

 

Title:

Senior Vice President

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

as Lender

 

 

By:

/s/ Micael Ljunggren

 

Name:

Micael Ljunggren

 

Title:

 

 

 

 

 

 

 

By:

/s/ Magnus Arve

 

Name:

Magnus Arve

 

Title:

 

 

 

 

 



[Signature Page to Letter Agreement regarding Extension of Cure Period]

--------------------------------------------------------------------------------

 



Accepted and Agreed:

 

Genco Shipping & Trading Limited

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

 

BALTIC TRADING LIMITED

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

BALTIC BEAR LIMITED

BALTIC COUGAR LIMITED

BALTIC JAGUAR LIMITED

BALTIC LEOPARD LIMITED

BALTIC PANTHER LIMITED

BALTIC WOLF LIMITED

BALTIC BREEZE LIMITED

BALTIC COVE LIMITED

BALTIC WIND LIMITED

BALTIC MANTIS LIMITED

BALTIC SCORPION LIMITED

GENCO PIONEER LIMITED

GENCO PROGRESS LIMITED

GENCO LEADER LIMITED

GENCO WISDOM LIMITED

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

[Signature Page to Letter Agreement regarding Extension of Cure Period]

--------------------------------------------------------------------------------